Citation Nr: 1550279	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1995 to February 1996, and from October 1996 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran's appeal was previously before the Board in January 2013.  

In August 2012, the Veteran testified at a travel Board hearing.  In September 2015, the Board notified the Veteran that the Veterans Law Judge who held the August 2012 travel Board hearing in this appeal is no longer employed by the Board.  The Veteran was offered the opportunity for another Board hearing before a different Veterans Law Judge, or to consider the appeal based on the evidence of record.  38 U.S.C.A. § 7107(c).  The Veteran elected to have his appeal determined based on the evidence of record.  A transcript of the hearing has been associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.

The Veteran was afforded VA examinations to determine the nature and etiology of his claimed acquired psychiatric disorder.  Examiners in August 2013, October 2014, and May 2015, all found that the Veteran did not have posttraumatic stress disorder (PTSD) or any other mental disorder.

Notably, however, a November 2011 private medical submission from the Veteran's primary care physician, N.K.W, M.D., stated that the Veteran had a history of PTSD since 2007, and that he was currently taking medication for his condition daily.  Another medical report from J.W.P, M.D. dated from January 2009, stated that she was the treating physician for the Veteran, that the Veteran suffers from PTSD, and that the Veteran had been her patient since April 2008.  The medical report stated that the Veteran was taking medication to relieve his PTSD symptoms.  The statement from J.W.P, M.D., also indicated that specific information could be provided upon receipt of medical authorization.  

While the Board is cognizant of Cohen v. Brown, 10 Vet. App. 128, 42 (1997), there is no underlying medical evidence which shows that N.K.W, M.D., or J.W.P, M.D., relied on the DSM criteria.  Furthermore, the submissions from N.K.W, M.D., and J.W.P, M.D., failed to make any reference to an alleged stressor.  In light of the VA examinations which found that the Veteran did not suffer from PTSD, the Board must examine the rationale, and any other medical evidence used by K.W, M.D., and J.W.P, M.D., in determining that the Veteran has PTSD.  Thus, the Board finds that a remand is necessary to obtain any private medical evidence which may aid in determining whether or not the Veteran has a diagnosis of PTSD in accordance with the DSM as required under 38 C.F.R. § 4.125(a) (2015).  As the Veteran has a history of depression, adjustment disorder, and mood disorder, any medical records regarding the Veteran's mental health treatment would also be of great aid to the Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Fed 17, 2009).  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from: (1) N.K.W, M.D. from Pine Bluff Arkansas dated from January 2007, and (2) J.W.P, M.D. from Central Arkansas HCS dated from April 2008.  After the Veteran has signed the appropriate release, the records should be obtained.  All attempts to procure the treatment records should be documented in the claims file.  If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Review the claims file and ensure that all development sought in this remand has been completed.  Undertake any additional development deemed necessary by the newly obtained evidence/record (to include the scheduling of a VA examination, if warranted).

4.  Thereafter, readjudicate the Veteran's service-connection claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




